| FITZSIMMONS, Judge,
concurring with reasons.
The issue of due diligence required of a curator has historically been a fact-driven issue. In this case, it is not disputed that the curator made several attempts to reach the debtor. The means used involved certified letters to various addresses that were provided to her. Irrespective of the correctness of the addresses, it is a fact that the debtor had actual notice.
While I concur with the finding of the majority, I am concerned by the delay that occurred between appointment of the curator and the attempted notification of the pending sale.